DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/14/2022 as a Request for Continued Examination. 
In the filed response, claims 1, 10, and 20 have been amended, where claims 1 and 20 are independent claims. Further, claims 2-9, 11-13, 16-19, 24, and 27-32 have been canceled. Further, new claims 33-42 are added.
Accordingly, claims 1, 10, 14, 15, 20-23, 25, 26, and 33-42 have been examined and are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Response to Arguments
2.	Applicant’s arguments, see pgs. 6-7, filed 10/14/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. This also applies to the rejection of claim 20. However, upon further consideration, a new ground of rejection is made in view of new prior art Zhou et al. US 2022/0224894 A1, with reference to Provisional application No. 62/694,132, hereinafter referred to as Zhou894 (see PTO 892). Please see Examiner’s responses below.
3.	Based on Applicant’s arguments related to Zhou (pg. 7 of remarks) and after careful consideration, the Examiner introduces Zhou894. Contrary to Zhou’s teachings in ¶0196, which as Applicant notes, “do not provide any hints with respect to that the context for entropy coding of one or more syntax elements related to coding of the candidate modes depends on which reference line is selected for the intra prediction of the current block”,  Zhou894 appears to provide explicit support for employing a reference line index as the context for entropy coding another syntax element which can include, for example, an intra prediction mode or an MPM index that are related to coding of the candidate modes (see for e.g. ¶0200-0201). As to the dependency on which reference line is selected for the intra prediction of the current block, this can be found for e.g. in ¶203 of Zhou, where the reference line information is included in the MPM list. In other words, there will be a correspondence between the selected reference line and the selected intra prediction mode candidate for performing intra prediction. Priority support can be found in item 14 on pg. 18. For these reasons, which are elaborated on further in the office action below, the Examiner respectfully submits Zhou894 in combination with Liu, teach and/or suggest the disclosed features of independent claims 1, 20, 33, and 37. Please see details below.
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	In light of the foregoing, claims 1, 10, 14, 15, 20-23, 25, 26, and 33-42 have been examined and are pending.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 20, 21, 22, 33, 37, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2018/0332284 A1, in view of Zhao et al. US 2022/0224894 A1 with reference to Provisional application No. 62/694,132, hereinafter referred to as Liu and Zhao, respectively.
Regarding claim 1, (Currently Amended) Liu discloses “A method for video encoding or decoding [Figs. 1-4 teach video encoding/decoding], comprising: obtaining multiple reference lines for intra prediction of a current block [See Figs. 7-8 (and corresponding text) where multiple reference lines can be employed for coding a block with intra-prediction. Also reference MLIP coding scheme as shown for e.g. in Table 5 via RL index], wherein the multiple reference lines include at least one reference line that is immediately adjacent to the current block [See primary reference line in Fig. 7 which is adjacent to current block. Also refer to ¶0050] and at least one reference line that is not immediately adjacent to the current block [See alternative reference lines in Fig. 8 which are farther away from current block than the primary reference line. Also refer to ¶0050]; obtaining respectively a number of intra prediction candidate modes for each of the multiple reference lines [Decoding intra-prediction mode from bitstream, where said mode indicates a relationship between current block and selected reference line (e.g. ¶0018). In other words, a mode(s) is associated with a selected reference line(s). Also see for e.g.  ¶0078, 0096, 0098, 0109 along with Fig. 10], wherein context for entropy coding of one or more syntax elements related to coding of the candidate modes depends on which reference line is selected for the intra prediction of said current block [Liu however does not address the above limitation. Please see Zhao below for corresponding support] and encoding the current block based on the respective number of candidate modes for the selected reference line.” [Coding of the current block can be performed as illustrated in Figs. 1-4 based on the intra-prediction mode(s) and associated reference lines] Although Liu is found to disclose all of the above features relating to encoding or decoding video, Liu does not teach and/or suggest the amended limitation “wherein context for entropy coding of one or more syntax elements related to coding of the candidate modes depends on which reference line is selected for the intra prediction of said current block”.  Zhao on the other hand from the same or similar field of endeavor is found to teach these features. [Please note Examiner’s response #3 above. Given the BRI of the foregoing limitation, Zhao (¶0110-0111 and ¶0200-0201) discloses an intra prediction mode index that can be used as the context for entropy coding the reference line index with indices greater than 1. Also reference . See paragraph iii on pg. 8 and item 13 on pg. 18 of priority document for corresponding support] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple lines intra-prediction (MLIP) techniques of Liu to add the teachings of Zhao as above to provide improvements to the intra prediction scheme using multiple reference lines for next-generation video coding technologies beyond HEVC (¶0002). 
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Regarding claim 21  Liu and Zhao894 teach all the limitations of claim 20, and are analyzed as previously discussed with respect to that claim.  Liu however does not further address the limitation of claim 21. Zhao894 on the other hand from the same or similar field of endeavor is found to teach “wherein the candidate modes for a reference line that is not immediately adjacent to the current block exclude one or more of DC and planar modes.”  [See ¶0124 for e.g., where if a reference line has an index greater than 1, the planar and DC mode are excluded from the MPM list. This can be found for e.g. on pg. 9 (sect. e, vi. item 1) of priority support]
Regarding claim 22  Liu and Zhao894 teach all the limitations of claim 20, and are analyzed as previously discussed with respect to that claim.  Liu further discloses “wherein the candidate modes for a reference line are based on one or more intra prediction modes for a left neighboring block and an above neighboring block.” [Fig. 6 and ¶0090-0091 teaches directional relationships of neighboring blocks to the current block. Neighboring blocks are immediately adjacent to the left edge or top edge of said current block. Also see ¶0087 where various modes employ samples in top row and left column of the reference line of the neighboring blocks.]
Regarding claim 33, claim 33 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since decoding operations are the inverse of encoding in order to reconstruct the compressed video data.  See the encoder and decoder of Liu in Figs. 1, 3 and 4. 
Regarding claim 37, claim 37 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since decoding operations of a decoder are the inverse of encoding performed by an encoder to facilitate reconstructing the compressed video data.  See the encoder and decoder of Liu in Figs. 1, 3 and 4. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Regarding claim 38, claim 38 is rejected under the same art and evidentiary limitations as determined for the apparatus of Claim 21.
Regarding claim 39, claim 39 is rejected under the same art and evidentiary limitations as determined for the apparatus of Claim 22.
Claims 10, 23, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Zhao894, and in further view of Zhang et al. US 2019/0174145 A1 with reference to Provisional application No. 62/594,989, hereinafter referred to as Zhang.
Regarding claim 10  (Currently Amended) Liu and Zhao894 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Liu and Zhao894 however do not teach “wherein if the left neighboring block or the above neighboring block is not available, the intra prediction mode for the left neighboring block or the above neighboring block is predicted by an intra prediction mode of another neighboring block.”  Zhang on the other hand from the same or similar field of endeavor of video coding discloses the foregoing limitation. [Figs. 10A-10B for example illustrate unavailable neighboring pixels on the top and to the left of the current block (e.g. A11 and A12) which can be padded by pixels of another neighboring block (e.g. E11 and E12)] Given the prior art teachings above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MLIP coding techniques disclosed by Liu and Zhao894 where employing different reference lines allows for more accurate prediction signals to be derived (e.g. ¶0097 of Liu) to add the teachings of Zhang as above for providing techniques that allow for better coding performance based on intra prediction using unavailable pixels. Thus, a closer resemblance of the intra predicted block to the original video data can be made as judged by rate-distortion tradeoff (¶0030).
Regarding claim 23, claim 23 is rejected under the same art and evidentiary limitations as determined for the method of Claim 10. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Regarding claim 34, claim 34 is rejected under the same art and evidentiary limitations as determined for the method of Claim 10 since decoding operations of a decoder are the inverse of encoding performed by an encoder to facilitate reconstructing the compressed video data.  See the encoder and decoder of Liu in Figs. 1, 3 and 4.  
Regarding claim 40, claim 40 is rejected under the same art and evidentiary limitations as determined for the method of Claim 10, since decoding operations of a decoder are the inverse of encoding performed by an encoder to facilitate reconstructing the compressed video data.  See the encoder and decoder of Liu in Figs. 1, 3 and 4. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Claims 14, 25, 35, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Zhao894, and in further view of Zhao et al. US 2020/0084443 A1 with reference to Provisional application No. 62/729,395, hereinafter referred to as Zhao443.
Regarding claim 14, (Currently Amended) Liu and Zhou894 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Liu and Zhao894 however do not address “wherein wide-angle intra prediction is disabled when the respective reference line is not immediately adjacent to the current block.”  Zhao443 on the other hand from the same or similar field of endeavor of video coding discloses the foregoing limitation. [See for e.g. ¶0042 with respect to disabling wide angles for non-zero reference lines. Reference bottom of  pg. 11 for support in Prov. Application No. 62/729,395]  Given the prior art teachings above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MLIP coding techniques disclosed by Liu and Zhao894 where employing different reference lines allows for more accurate prediction signals to be derived (e.g. ¶0097 of Liu) to add the teachings of Zhao443 as above which allows for selecting intra interpolation filters for multi-line intra prediction based on a reference line index (¶0017); hence, enabling different filters for different reference lines can provide greater flexibility in coding areas with edges (¶0027).
Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of Claim 14. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Regarding claim 35, claim 35 is rejected under the same art and evidentiary limitations as determined for the method of Claim 14, since decoding operations of a decoder are the inverse of encoding performed by an encoder to facilitate reconstructing the compressed video data.  See the encoder and decoder of Liu in Figs. 1, 3 and 4.  
Regarding claim 41, claim 41 is rejected under the same art and evidentiary limitations as determined for the method of Claim 14, since decoding operations of a decoder are the inverse of encoding performed by an encoder to facilitate reconstructing the compressed video data.  See the encoder and decoder of Liu in Figs. 1, 3 and 4.  As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Claims 15, 26, 36, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Zhao894, and in further view of Zhao et al. US 2018/0098081 A1, hereinafter referred to as Zhao081.
Regarding claim 15, (Currently Amended) Liu and Zhao894 teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Liu and Zhao894 however do not address “wherein a set of transforms available for multiple transform selection depends on which reference line is used for the intra prediction.”  Zhao081 on the other hand from the same or similar field of endeavor of video coding discloses the foregoing limitation. [Refer to ¶0155 where multiple transforms/transform subset can be identified using one or several lines (top or left border) based on a direction of the intra prediction mode for a current block]
Given the prior art teachings above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MLIP coding techniques disclosed by Liu and Zhao894 where employing different reference lines allows for more accurate prediction signals to be derived (e.g. ¶0097 of Liu) to add the teachings of Zhao081 as above which provides a means for deriving at a video coder, certain transform information such that the transform used to code a residual block can be signaled with little or, in some cases, no explicit signaling, thus saving bandwidth (¶0006).  
Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of Claim 15. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Regarding claim 36, claim 36 is rejected under the same art and evidentiary limitations as determined for the method of Claim 15, since decoding operations of a decoder are the inverse of encoding performed by an encoder to facilitate reconstructing the compressed video data.  See the encoder and decoder of Liu in Figs. 1, 3 and 4.
Regarding claim 42, claim 42 is rejected under the same art and evidentiary limitations as determined for the method of Claim 15, since decoding operations of a decoder are the inverse of encoding performed by an encoder to facilitate reconstructing the compressed video data.  See the encoder and decoder of Liu in Figs. 1, 3 and 4.  As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486